                                          Case 2:19-cv-00428-APG-BNW Document 66 Filed 07/17/20 Page 1 of 3



                                      1   Ogonna M. Brown, Esq.
                                          Nevada Bar No. 7589
                                      2   Brian D. Blakley, Esq.
                                          Nevada Bar No. 13074
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      4   Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                      5   Fax: (702) 949-8298
                                      6   VENABLE LLP
                                          G. Stewart Webb, Jr., Esq. (pro hac vice)
                                      7   John T. Prisbe, Esq. (pro hac vice)
                                      8   Evan T. Shea, Esq. (pro hac vice)
                                          750 East Pratt Street, Suite 900
                                      9   Baltimore, Maryland 21202
                                          Telephone: (410) 244-7400
                                     10   Facsimile: (410) 244-7742
                                     11   Attorneys for Defendants The Parking REIT, Inc., Robert Aalberts,
                                          David Chavez, John Dawson, Shawn Nelson, Nicholas Nilsen,
3993 Howard Hughes Pkwy, Suite 600




                                     12   William Wells, and Allen Wolff
                                     13
Las Vegas, NV 89169-5996




                                     14                          IN THE UNITED STATES DISTRICT COURT
                                                                      FOR THE DISTRICT OF NEVADA
                                     15

                                     16

                                     17   SIPDA REVOCABLE TRUST, by Trenton
                                          J. Warner, Trustee, on behalf of itself and all
                                     18   others similarly situated,                      CASE NO. 2:19-cv-00428-APG-BNW

                                     19                           Plaintiffs,
                                     20   v.
                                     21                                                  UNOPPOSED MOTION FOR LEAVE TO
                                          THE PARKING REIT, INC., MICHAEL V.            SUBMIT SUPPLEMENTAL AUTHORITY IN
                                          SHUSTEK, ROBERT J. AALBERTS,
                                     22   DAVID CHAVEZ, JOHN E. DAWSON,                     CONNECTION WITH PENDING
                                          SHAWN NELSON, NICHOLAS NILSEN,                        DISMISSAL MOTION
                                     23   WILLIAM WELLS and ALLEN WOLFF,
                                     24                           Defendants.                       ORDER
                                     25

                                     26

                                     27

                                     28


                                          #49520708
                                          Case 2:19-cv-00428-APG-BNW Document 66 Filed 07/17/20 Page 2 of 3



                                      1               Defendants The Parking REIT, Inc. (“TPR” or the “Company”) and the Independent
                                      2 Directors (Aalberts, Chavez, Dawson, Nelson, Nilsen, Wells, and Wolff, and collectively with TPR,

                                      3 the “TPR Defendants”), through counsel and pursuant to Local Rule 7-2(g), move for leave of Court

                                      4 to submit a copy of the June 25, 2020 decision by the United States Court of Appeals for the Eleventh

                                      5 Circuit in Freedman v. magicJack Vocaltec, Ltd., __ F.3d ___ , 2020 WL 3467396 (11th Cir. 2020)

                                      6 as supplemental authority relevant to their pending motion to dismiss. For this motion, the TPR

                                      7 Defendants state as follows:

                                      8               1.    On January 9, 2020, the TPR Defendants filed a motion to dismiss (the “Dismissal
                                      9 Motion,” ECF No. 38) as to plaintiff’s first amended complaint (the “FAC,” ECF No. 32).

                                     10               2.    On May 5, 2020, the TPR Defendants filed a reply memorandum ( the “Reply,” ECF
                                     11 No. 58) in connection with that Dismissal Motion.
3993 Howard Hughes Pkwy, Suite 600




                                     12               3.    In both the Dismissal Motion and the Reply, the TPR Defendants cited the District
                                     13 Court decision of Freedman v. magicJack Vocaltec, Ltd., 2018 WL 6110996 (S.D. Fla. Nov. 21,
Las Vegas, NV 89169-5996




                                     14 2018) as support for the propositions that plaintiff in this case has not pled a viable direct stockholder

                                     15 claim and that the matters alleged in the FAC are derivative in nature. See Dismissal Motion, ECF

                                     16 No. 38, at 11-12; Reply, ECF No. 58, at 3.

                                     17               4.    The TPR Defendants’ dismissal papers also noted that an appeal had been filed in
                                     18 Freedman and that the appeal was then pending.

                                     19               5.    On June 25, 2020, in a published opinion, the United States Court of Appeals for the
                                     20 Eleventh Circuit issued its decision in the appeal and affirmed. A copy of the Eleventh Circuit’s

                                     21 decision in Freedman v. magicJack Vocaltec, Ltd., __ F.3d ___, 2020 WL 3467396 (11th Cir. 2020)

                                     22 is attached hereto as Exhibit 1. The Eleventh Circuit’s recent decision is supplemental authority for

                                     23 the TPR Defendants’ Dismissal Motion and was not available when the TPR Defendants’ prior

                                     24 papers were filed.

                                     25               6.    The TPR Defendants respectfully request leave to submit the attached published
                                     26 opinion of the Eleventh Circuit in Freedman v. magicJack Vocaltec, Ltd., __ F.3d ___ , 2020 WL

                                     27 3467396 (11th Cir. 2020) as supplemental authority.

                                     28

                                                                                             1
                                          #49520708
                                          Case 2:19-cv-00428-APG-BNW Document 66 Filed 07/17/20 Page 3 of 3



                                      1               7.   Counsel for the TPR Defendants has inquired of counsel for all other parties and been
                                      2 informed that there is no opposition to this Court granting leave to the TPR Defendants for the

                                      3 submission of the Eleventh Circuit’s recent decision in Freedman.

                                      4

                                      5   Dated: July 14, 2020
                                                                                 /s/ Ogonna M. Brown
                                      6
                                                                                 Ogonna M. Brown, Esq.
                                      7                                          Nevada Bar No. 7589
                                                                                 Brian D. Blakley, Esq.
                                      8                                          Nevada Bar No. 13074
                                                                                 LEWIS ROCA ROTHBERGER CHRISTIE LLP
                                      9                                          3993 Howard Hughes Parkway, Suite 600
                                                                                 Las Vegas, Nevada 89169
                                     10                                          Telephone: (702) 474-2622
                                                                                 Facsimile: (702) 949-8298
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12                                          VENABLE LLP
                                                                                 G. Stewart Webb, Jr., Esq. (pro hac vice)
                                     13                                          John T. Prisbe, Esq. (pro hac vice)
                                                                                 Evan T. Shea, Esq. (pro hac vice)
Las Vegas, NV 89169-5996




                                     14                                          750 East Pratt Street, Suite 900
                                                                                 Baltimore, Maryland 21202
                                     15
                                                                                 Telephone: (410) 244-7400
                                     16                                          Facsimile: (410) 244-7742

                                     17                                          Attorneys for Defendants The Parking REIT, Inc., Robert
                                                                                 J. Aalberts, David Chavez, John E. Dawson, Shawn
                                     18                                          Nelson, Nicholas Nilsen, William Wells, and Allen Wolff
                                     19
                                     20

                                     21

                                     22                                   IT IS SO ORDERED
                                     23

                                     24

                                     25                                   _________________________________________
                                                                          United
                                                                          United Stated
                                                                                 StatesDistrict
                                                                                        District Judge
                                                                                                 Judge
                                     26
                                                                          Dated: July 17, 2020.
                                     27

                                     28

                                                                                             2
                                          #49520708
